Citation Nr: 0808436	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  05-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  His military specialty code was 1660, track vehicle 
mechanic.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania RO.  His case was certified to the Board by the 
Wilmington, Delaware RO.  


FINDING OF FACT

A bilateral hearing loss was incurred during service as a 
result of the veteran's in-service noise exposure. 


CONCLUSION OF LAW

A bilateral hearing loss was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  


Factual Background

In September 2003, the RO was notified the veteran's service 
medical and personnel records were not available and may have 
been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).

In July 2003, the RO requested the veteran complete a NA Form 
13055 in order to reconstruct medical and/or service data.  
The veteran did not supply the requested form.

A private audiologic report dated in August 1999 includes a 
diagnosis of bilateral sensorineural hearing loss.  
Audiometric findings consistent with bilateral hearing loss 
as defined as part of 38 C.F.R. § 3.385 were noted.  

An April 2003 letter from a VA audiologist shows that he 
indicated that the veteran had been examined in January 2003, 
at which time bilateral moderate sensorineural hearing loss 
was diagnosed.  The veteran was noted to have provided a 
history of in-service noise exposure.  The medical provider 
opined that the veteran's hearing loss was "as likely as 
not" caused by the veteran's military noise exposure.  

Other VA medical records, to include those dated in April 
2003 and August 2004, include diagnoses of bilateral 
sensorineural hearing loss.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when  
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when  
the auditory thresholds for at least three of the frequencies  
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or  
greater; or when the speech recognition scores using the  
Maryland CNC Test are less than 94 percent.  38 C.F.R.  
§ 3.385.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.

Analysis

The medical evidence shows that the veteran currently has 
bilateral hearing loss meeting VA standards.  Moreover, the 
medical evidence, by way of an etiology opinion provided by a 
VA medical provider in April 2003, suggests a link between 
the veteran's in-service noise exposure and his current 
hearing loss.  A competent opinion to the contrary is not of 
record.  

Given the foregoing, the veteran's bilateral hearing loss is 
found to have been incurred in service.  The claim is 
granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


